 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYRELL WAYNE JONES,                               No. 1:19-cv-00396-DAD-JDP
12                       Plaintiff,
                                                        FINDINGS AND RECOMMENDATIONS
13           v.                                         THAT PLAINTIFF BE PERMITTED TO
                                                        PROCEED ON COGNIZABLE CLAIM AND
14    M. PITCHFORD, et al.,                             THAT NON-COGNIZABLE CLAIMS BE
                                                        DISMISSED WITHOUT PREJUDICE
15                       Defendants.
                                                        OBJECTIONS, IF ANY, DUE IN 14 DAYS
16

17          Plaintiff Dyrell Wayne Jones is a state prisoner proceeding without counsel in this civil

18   rights action brought under 42 U.S.C. § 1983. On June 27, 2019, the court screened plaintiff’s

19   first amended complaint and found that plaintiff stated the following claims against defendants

20   Walinga and Pitchford: (1) Free Exercise claims, (2) claims under the Religious Land Use and

21   Institutionalized Persons Act (“RLUIPA”), and (3) Equal Protection claims. See ECF No. 18.

22   The court gave plaintiff three options: (1) proceed only on the claims found cognizable, (2)

23   amend the complaint to add additional facts to make out additional claims or claims against

24   additional defendants, or (3) stand on the current complaint subject to dismissal of claims and

25   defendants. On July 12, 2019, plaintiff filed a notice indicating his willingness to proceed only

26   on the claims identified as cognizable. ECF No. 19. Therefore, we recommend that his

27   remaining claims be dismissed without prejudice.

28
                                                       1
 1            RECOMMENDATION

 2            Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

 3   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

 4   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

 5   magistrate judge’s jurisdiction in this case, so any dismissal of a claim requires an order from a

 6   district judge. Id. Thus, the undersigned submits the following findings and recommendations

 7   under 28 U.S.C. § 636(b)(l):

 8            1. Plaintiff states cognizable First Amendment, RLUIPA, and Equal Protection claims

 9               against defendants Walinga and Pitchford.

10            2. Plaintiff’s remaining claims should be dismissed without prejudice.

11            Within fourteen (14) days of service of these findings and recommendations, plaintiff may

12   file written objections with the court. If plaintiff files such objections, he should do so in a

13   document captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

14   Plaintiff is advised that failure to file objections within the specified time may result in the waiver

15   of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

16   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19
     Dated:      August 2, 2019
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23            No. 205.
24

25

26
27

28
                                                         2
